      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *             CRIMINAL DOCKET

 VERSUS                                         *             NUMBER 17-201

 LILBEAR GEORGE, ET AL.                         *             SECTION “I”


                        MEMORANDUM IN REPLY TO
                GOVERNMENT’S MEMORANDUM IN OPPOSITION TO
                    LILBEAR GEORGE’S MOTION TO SEVER

       Lilbear George respectfully submits this reply to the government’s Opposition to Lilbear

George’s Motion to Sever, R. Doc. 444.

       Mr. George moved under Fed. R. Cim. P. 14 to sever his trial and penalty phase from his

co-defendants, R. Doc. 425, a request consistent with practice in the majority of federal capital co-

defendant trials. Although there is a general legal preference for joinder, trial courts have granted

defendants’ severance requests in the majority (64%) of federal multi-defendant capital trials held

under the modern death penalty. R. Doc. 417-2 at 2 (Declaration of Kevin McNally). Mr. George

has asked this Court to exercise its broad discretion and sever his trial from his co-defendants for

a number of case-specific reasons. These include that:

       -   Mr. George and his co-defendants will likely be forced to raise antagonistic defenses

           at both guilt and penalty phases of any joint trial.

       -   A joint trial would seriously undermine the reliability of the jury’s verdict as to Mr.

           George’s guilt or innocence, and its determination of punishment, by singling out Mr.

           George compared to the co-defendants.

       -   A joint trial would infringe Mr. George’s constitutional right to an individualized

           sentencing determination.



                                                    1
         Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 2 of 9



          -   A joint trial would imperil several of Mr. George’s specific trial and sentencing rights.

              Specifically, it would imperil his right to exclude prejudicial and irrelevant evidence;

              it could result in the introduction of otherwise inadmissible statements by Mr. George’s

              co-defendants if any are later disclosed by the government; and it would deny Mr.

              George notice of penalty phase aggravators.

Mr. George now submits this brief reply in support of that original motion to sever.

    I.        Severance is the norm in multi-defendant capital cases.

          District courts exercise their discretion to grant severance in the “clear majority” of multi-

defendant federal capital trials. R. Doc. 417-2 at 2. Severance was granted in 64% of the cases

studied by the Federal Death Penalty Resource Counsel Project, and denied in just 18% of the

cases. 1 Id. This reflects the reality that capital trials are different in kind from even the most serious

and complex non-capital trials, giving rise to an “inherent tension between joinder and each

defendant’s constitutional entitlement to an individualized capital sentencing decision.” United

States v. Bernard, 299 F.3d 467 475 (5th Cir. 2002). As a result, “[a] trial court must be especially

sensitive to the existence of such tension in capital cases, which demand a heightened degree of

reliability [under the Eighth Amendment].” Id.

          The trend favoring capital severance tracks our system’s cautious approach to procedural

questions in the capital context more broadly. The Supreme Court instructs that because “[death]

is a different kind of punishment . . . [i]t is of vital importance to the defendant and to the

community that any decision to impose the death sentence be, and appear to be, based on reason

rather than caprice or emotion.” Beck v. Alabama, 447 U.S. 625, 638 (1980). As a result,




        1
          In virtually all the remaining cases, the district court never ruled on the severance issue because, e.g.,
defendants did not move for severance before trial or a guilty plea by one defendant mooted the issue.



                                                         2
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 3 of 9



procedures which “tend[] to diminish the reliability of the [guilt and] sentencing determination”

are looked on with extreme skepticism. Id.

        The government’s response to Mr. George’s motion to sever attempts to side-step this

reality by holding up a single Eastern District of Louisiana case—the 1996 trial of capital

defendants Paul Hardy and Len Davis, and non-capital defendant Damon Causey—to show that it

is possible to try capital defendants jointly. R. Doc. 444 at 2 (citing United States v. Causey, 185

F.3d 407 (5th Cir. 1999)). Not only does this anecdotal argument wilt in the face of the legal and

statistical realities, but it also fails on its own terms. First, the Fifth Circuit’s 1999 opinion upheld

the denial of Paul Hardy’s severance not in some grand rejection of severance in capital cases, but

because the prejudicial evidence Hardy worried about was never actually introduced at trial.

Causey, 185 F.3d at 416 (“Hardy concedes there was no specific reference to that investigation in

the guilt phase of the trial”).

        Second, and even more persuasively, Paul Hardy and Len Davis’s cases were eventually

severed for exactly the sort of reasons Mr. George now raises. In the same 1999 opinion cited by

the government, the Fifth Circuit vacated both men’s death sentences and remanded the case for a

new sentencing proceeding. Id. at 423. In anticipation of what would be a joint resentencing before

a single jury, Paul Hardy moved to have his case severed because “under the Eighth Amendment,

a defendant in a capital case must be afforded ‘precise and individualized sentencing.’” United

States v. Paul Hardy, et al., No. 94-cr-00381 (R. Doc. 725 at 1) (quoting Stringer v. Black, 503

U.S. 222, 231 (1992)). Mr. Hardy urged severance to ensure that “each defendant in a capital case

[is treated] with that degree of respect due the uniqueness of the individual.” Id. (quoting Lockett

v. Ohio, 438 U.S. 586, 605 (1978)). Counsel outlined the dangers of shackling the two men together

as they fought for their lives, explaining that joint trial would:




                                                   3
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 4 of 9



                inevitably lead to incompatible views of the evidence which should
                be admitted at any sentencing hearing, incompatible views of the
                evidence which should be excluded from any sentencing hearing,
                and incompatible views as to whether the defendants and their
                families should even participate in the sentencing hearing.
                Moreover, it may be that certain facts offered in mitigation by Paul
                Hardy would serve as aggravating factors for Len Davis, and vice-
                versa.

Id. at 2. The court agreed, granting the motion to sever, and conducting separate penalty phases

before different juries. United States v. Paul Hardy, et al., No. 94-cr-00381 (R. Doc. 726).

         This decision is consistent with the severance of the cases of John Johnson and Joseph

Smith cited in Mr. George’s memorandum in support of severance—the only other multi-

defendant capital case to proceed to trial in this district in recent memory. R. Doc. 425-1 at 8. The

severance orders in in the Johnson/Smith and Hardy/Davis cases do not control the result here.

They do, however, demonstrate a local practice consistent with the national trend granting

severance in a “clear majority” of multi-defendant capital cases.

   II.      Mr. George and his co-defendants will presented markedly antagonistic defenses
            at both the guilt and penalty phases.

         Severance of two defendants is warranted when they have antagonistic defenses as to guilt

or punishment. “[M]utually antagonistic or irreconcilable defenses may be so prejudicial in some

circumstances as to mandate severance.” United States v. Zafiro, 506 U.S. 534, 538 (1993)

(quotation marks omitted). Antagonistic defenses exist when, to find one defendant not guilty, the

jury must necessarily conclude that the other defendant is guilty. United States v. Daniels, 281

F.3d 168, 177 (5th Cir. 2002).

         The government’s response does not refute Mr. George’s argument that he will be faced

with co-defendants acting in essence as additional prosecutors against him. Indeed, a

representative sample of the briefing on severance submitted by Mr. George’s co-defendants,




                                                 4
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 5 of 9



demonstrates that this is exactly what will happen. See, e.g., R. Doc. 425-1 at 7 (Johnson memo in

support of severance) (“An effective defense for Johnson may require Johnson to act as a “second

prosecutor” himself. George has allegedly committed another bank robbery that is strikingly

similar to the offense . . . . Johnson has an interest in presenting this evidence to the jury because

it suggests that George and Ofomata, rather than Johnson, robbed the Loomis truck and killed

Hector Trochez, because George and Ofomata have robbed banks and murdered before.”); R. Doc.

406-1 at 9 (Ofomata memo in support of severance) (noting the lack of evidence against Ofomata

before asserting that “[t]he same is not true of other codefendants.”); R. Doc. 443-1 at 11

(Brumfield memo in support of severance) (“Brumfield did not participate in the robbery or the

murder. In fact, the government’s cooperating informants will allegedly testify to having heard

statements from George and Brumfield that suggest only (a) that Brumfield may have helped plan

the robbery and (b) that although his participation in the actual crime may have been considered,

it was ultimately rejected, and he affirmatively did not participate.”).

        Similarly, it is now clear that, faced with alleged statements from Mr. George implicating

his co-defendants, those co-defendants may employ a trial strategy attacking Mr. George’s

credibility and/or arguing that Mr. George “framed” some or all of the other defendants. See, e.g.,

R. Doc. 443-1 at 21 (Brumfield memo in support of severance) (“There are any number of reasons

why a witness—George in this case—might lie to the informant, even knowing the informant was

repeating the conversation to the FBI: to gain street credibility, to protect others he feared who

were involved in the robbery/murder, to gain the informant’s favor for some other purpose, to

retaliate against those he named as participants for unknown reasons.”); see also R. Doc. 406-1 at

15 (Ofomata memo in support of severance) (same). These approaches indicate that Mr. George

cannot receive a fair trial if tried jointly with these co-defendants.




                                                   5
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 6 of 9



   III.      A joint trial could result in the introduction of otherwise inadmissible statements
             by Mr. George’s co-defendants.

          Mr. George raised the possibility of inadmissible statements by other defendants in his

severance motion, while noting that “we do not know whether the government plans on using any

such statements.” R. Doc. 425-1 at 19. In its response the government makes clear that is, in fact,

likely to introduce such statements. R. Doc. 424 at 3 (“the United States will offer certain

admissions made to acquaintances by Lilbear George (and other co-defendants), which described

the robbery and murder of Hector Trochez and implicated co-defendants.”) (emphasis added).

          One such statement, alluded to the discovery (but not yet produced), may come from

Mr. George’s co-defendant Esteves. An FBI agent has asserted that a CI has claimed that

Mr. Esteves allegedly told CI that he was involved in the robbery, allegedly told CI that he planned

the robbery for several months, allegedly told CI that he drove the car during the robbery, allegedly

showed CI a shoebox of money, estimated by CI to be $80,000-$100,000, allegedly told CI that

the money came from the robbery, and that CI has claimed to have observed the money had holes

in it. Esteves allegedly told CI this information in June 2014, after CI had spoken with the FBI and

relayed information to them on at least two occasions. BS 31,507. This statement (and any others

like it) would be inadmissible at a trial of Mr. George alone.

          As has been discussed at length in Mr. George’s co-defendants’ motions to sever, the

government is also likely to introduce statements allegedly made by Mr. George inculpating

himself and his co-defendants. A likely defense strategy at trial would be for Mr. George to attack

the credibility and reliability of these statements. In this scenario, the introduction of otherwise-

inadmissible statement(s) from Esteves (or others) corroborating the alleged statements from

Mr. George would be highly prejudicial, and indeed, unconstitutional.




                                                 6
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 7 of 9



       As Mr. George argued in his initial motion to sever, “[a]n accused is deprived of his rights

under the Confrontation Clause when the confession of a non-testifying codefendant that

implicates the accused is introduced into evidence at their joint trial.” United States v. Cope, 312

F.3d 757, 780 (6th Cir. 2002) (citing Bruton v. United States, 391 U.S. 123, 137 (1968)). The

introduction of co-defendant’s statement that “powerfully incriminat[es]” the defendant, with an

instruction that the jury disregard it in determining innocence or guilt, violates due process. What

is more, “‘[t]he naive assumption that prejudicial effects can be overcome by instructions to the

jury...all practicing attorneys know to be unmitigated fiction . . . .’” Bruton v. United States, 391

U.S. 123, 129 (1968) (quoting Krulewitch v. United States, 336 U.S. 440, 453 (1949)). Such a

scenario would be presented here should the defendants be tried jointly.

       Finally, Mr. George joins his co-defendant Ofomata in requesting that this Court hold an

evidentiary hearing or, at a minimum, an in camera review of the statements and circumstances of

the confidential source (CS)’s cooperation with the government. See R. Doc. 489 at 3-4. The

federal rules provide that before ruling on a severance motion, “the court may order an attorney

for the government to deliver to the court for in camera inspection any defendant’s statement that

the government intends to use as evidence.” Fed. R. Crim. P. 14(b).

       At a recent in-chambers conference, see R. Doc. 463, this Court inquired of the government

whether the CS’s who claim George made incriminating statements would testify at trial, and the

government responded in the affirmative. The Court also asked whether any of the CS’s had an

ongoing relationship with the government. The government said they did not. This conference

reveals the need for a full hearing on the issue, and demonstrates that the information obtained,

and other information relevant to the pending severance motions, could be more fully and properly




                                                 7
     Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 8 of 9



explored in an evidentiary hearing or in camera review. Mr. George respectfully requests that such

proceedings be undertaken.

       WHEREFORE, for the foregoing reasons, and those identified in Mr. George’s original

motion, this Court should grant Mr. George’s Motion to Sever, and try him individually.

                                     Respectfully submitted,


 /s/ Bruce G. Whitaker                              /s/ Jerrod E. Thompson-Hicks
 Bruce G. Whittaker, No. 08339                      Jerrod E. Thompson-Hicks, No. 32729
 1215 Prytania Street, Suite 332                    Assistant Federal Public Defender
 New Orleans, LA 70130
 (504) 554-8674                                     /s/ Ada A. Phleger
 bruce@whittakerlaw.com                             Ada A. Phleger, No. 32922
                                                    Research & Writing Specialist
                                                    500 Poydras Street, Suite 318
                                                    New Orleans, LA 70130
                                                    (504) 589-7931
                                                    jerrod_thompson-hicks@fd.org
                                                    ada_phleger@fd.org

                                 Counsel for Lilbear George




                                                8
      Case 2:17-cr-00201-LMA-DMD Document 501 Filed 08/08/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record.



                                                    s/ Ada A. Phleger
                                                    ADA A. PHLEGER
                                                    Research and Writing Specialist




                                                9
